DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being un-patentable over Altberg et al  US Patent No.:( US 9,094,486 B2)  herein after referred as Altberg, in view of Famechon et al US Patent Application No.:( US 2019/0182050 A1) herein after referred as Famechon.
For claim 1, Altberg discloses a method comprising: 
based on a detecting of an incoming communication, verifying that the incoming communication originated from a first client device, the verifying comprising:
 transmitting a query to a call placement service directory (see 11 and 13fig. 1F the telephonic Apparatus transmit a  query to the data communication network) (column 5, lines 46-53), the query including a device identifier received in the incoming communication (column 2, lines 44-50 disclosing the query  that is included in the SIP); 
receiving communication information from the call placement service, the communication information including data identifying a communication provider (see 13 and 25 fig. 1F) (column 5, lines 53-59 discloses the information query  received by the data communication network) and (column 9, lines 63-67);
 transmitting a request to the communication provider to perform the verifying, the request including at least some of the communication information (see 13 and 25 fig. 1F ) (column 9, lines 50-58). However, Altberg disclose all the subject matter of the claimed invention with the exemption of the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication as recited in claim 1.
Famechon from the same or analogous art teaches the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication (Paragraph [0026], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication as taught by Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg.   
The based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication can be modify/implemented by combining the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication with the device. This process is implemented as a hardware solution or as firmware solutions of Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg. As disclosed in Famechon, the motivation for the combination would be to  use the verification communication  response  presented on different device  that will help the user to identify the caller becoming the method/device more efficient and reliable for a better communication. 
For claim 2, Altberg discloses the method, wherein the communication provider performs the verifying based on a determination of whether the first client device is engaged in an active communication session (column 5, lines 53-67). 
For claim 3, Altberg discloses the method, wherein the communication provider performs the verifying based on whether the first client device transmitted a message at a time corresponding to a timestamp of the incoming communication (column 14, lines 4-18)
For claim 4, Altberg disclose a device identifier for the second device, a timestamp associated with the incoming communication (column 53, lines 19-39), or at least some of a payload of the incoming communication (column 8, lines 46-52) . However, Altberg disclose all the subject matter of the claimed invention with the exemption of the  request includes a hash generated based on one or more of the device identifier received in the incoming communication as recited in claim 4.
Famechon from the same or analogous art teaches the request includes a hash generated based on one or more of the device identifier received in the incoming communication (Paragraph [0108], lines 1-4) and (Paragraph [0173], lines 1-6), (Paragraph [0108], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use request includes a hash generated based on one or more of the device identifier received in the incoming communication as taught by Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg.   
The request includes a hash generated based on one or more of the device identifier received in the incoming communication can be modify/implemented by combining the request includes a hash generated based on one or more of the device identifier received in the incoming communication with the device. This process is implemented as a hardware solution or as firmware solutions of Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg. As disclosed in Famechon, the motivation for the combination would be to use the request that includes a hash generated based on one or more of the device identifier received in the incoming communication that will help the device to communicate more efficiently and reliable. 
For claim 5, Altberg discloses the method, wherein the communication provider performs the verifying based on matching of the hash to an additional hash, the additional has generated based on one or more of a device identifier of the first client device, a device identifier for the second device, a timestamp associated a message sent by the first client device or at least some of a payload of the message sent by the first client device (column 14, lines 66-67)-(column 15, lines 1-29 considering the at least some of a payload of the message sent by the first client device).
For claim 6, Altberg discloses the method, further comprising, based on the response from the communication provider indicating the verifying, further causing presentation of a visual indicator of the verifying on the second client (column 41, lines 13-27). 
For claim 7, Altberg discloses the method, wherein the response includes data identifying an image, the method further comprising: presenting the image on the display of the first client device (column 52, lines 13-27)  and (column 52, lines 60-67). 
For claim 8, Altberg discloses a device comprising:
 one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the device to perform operations comprising:
 based on a detecting of an incoming communication, verifying that the incoming communication originated from a first client device, the verifying comprising:
 transmitting a query to a call placement service directory (see 11 and 13fig. 1F the telephonic Apparatus transmit a  query to the data communication network) (column 5, lines 46-53), the query including a device identifier received in the incoming communication (column 2, lines 44-50 disclosing the query  that is included in the SIP);
 receiving communication information from the call placement service, the communication information including data identifying a communication provider (column 5, lines 53-59 discloses the information query  received by the data communication network) and (column 9, lines 63-67);
 transmitting a request to the communication provider to perform the verifying, the request including at least some of the communication information (see 13 and 25 fig. 1F ) (column 9, lines 50-58). However, Altberg disclose all the subject matter of the claimed invention with the exemption of the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication as recited in claim 8.
Famechon from the same or analogous art teaches the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication (Paragraph [0026], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication as taught by Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg.   
The based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication can be modify/implemented by combining the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication with the device. This process is implemented as a hardware solution or as firmware solutions of Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg. As disclosed in Famechon, the motivation for the combination would be to  use the verification communication  response  presented on different device  that will help the user to identify the caller becoming the method/device more efficient and reliable for a better communication. 
For claim 9, Altberg discloses the device, wherein the communication provider performs the verifying based on a determination of whether the first client device is engaged in an active communication session (column 5, lines 53-67).  
For claim 10, Altberg discloses the device, wherein the communication provider performs the verifying based on whether the first client device transmitted a message at a time corresponding to a timestamp of the incoming communication (column 14, lines 4-18).
For claim 11, Altberg disclose a device identifier for the second device, a timestamp associated with the incoming communication (column 53, lines 19-39), or at least some of a payload of the incoming communication (column 8, lines 46-52) . However, Altberg disclose all the subject matter of the claimed invention with the exemption of the  request includes a hash generated based on one or more of the device identifier received in the incoming communication as recited in claim 11.
Famechon from the same or analogous art teaches the request includes a hash generated based on one or more of the device identifier received in the incoming communication (Paragraph [0108], lines 1-4) and (Paragraph [0173], lines 1-6), (Paragraph [0108], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use request includes a hash generated based on one or more of the device identifier received in the incoming communication as taught by Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg.   
The request includes a hash generated based on one or more of the device identifier received in the incoming communication can be modify/implemented by combining the request includes a hash generated based on one or more of the device identifier received in the incoming communication with the device. This process is implemented as a hardware solution or as firmware solutions of Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg. As disclosed in Famechon, the motivation for the combination would be to use the request that includes a hash generated based on one or more of the device identifier received in the incoming communication that will help the device to communicate more efficiently and reliable. 
For claim 12, Altberg discloses the device, wherein the communication provider performs the verifying based on matching of the hash to an additional hash, the additional has generated based on one or more of a device identifier of the first client device, a device identifier for the second device, a timestamp associated a message sent by the first client device or at least some of a payload of the message sent by the first client device (column 14, lines 66-67)-(column 15, lines 1-29 considering the at least some of a payload of the message sent by the first client device).
For claim 13, Altberg discloses the device, further comprising, based on the response from the communication provider indicating the verifying, further causing presentation of a visual indicator of the verifying on the second client (column 41, lines 13-27). 
For claim 14, Altberg discloses the device, wherein the response includes data identifying an image, the method further comprising: presenting the image on the display of the first client device (column 52, lines 13-27)  and (column 52, lines 60-67). 
For claim 15, Altberg discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a recipient client device, cause the recipient client device to perform operations comprising:
 based on a detecting of an incoming communication, verifying that the incoming communication originated from a first client device, the verifying comprising: 
transmitting a query to a call placement service directory (see 11 and 13fig. 1F the telephonic Apparatus transmit a  query to the data communication network) (column 5, lines 46-53), the query including a device identifier received in the incoming communication (column 2, lines 44-50 disclosing the query  that is included in the SIP); 
receiving communication information from the call placement service, the communication information including data identifying a communication provider (column 5, lines 53-59 discloses the information query  received by the data communication network) and (column 9, lines 63-67);
 transmitting a request to the communication provider to perform the verifying, the request including at least some of the communication information (see 13 and 25 fig. 1F ) (column 9, lines 50-58). However, Altberg disclose all the subject matter of the claimed invention with the exemption of the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication as recited in claim 15.
Famechon from the same or analogous art teaches the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication (Paragraph [0026], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication as taught by Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg.   
The based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication can be modify/implemented by combining the based on a response from the communication provider indicating the verifying, causing the incoming communication to be presented on a display of a second client device or based on the response not indicating the verifying, blocking the incoming communication with the device. This process is implemented as a hardware solution or as firmware solutions of Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg. As disclosed in Famechon, the motivation for the combination would be to  use the verification communication  response  presented on different device  that will help the user to identify the caller becoming the method/device more efficient and reliable for a better communication. 
For claim 16, Altberg discloses the non-transitory computer-readable medium, wherein the communication provider performs the verifying based on a determination of whether the first client device is engaged in an active communication session (column 5, lines 53-67).
For claim 17, Altberg discloses the non-transitory computer-readable medium, wherein the communication provider performs the verifying based on whether the first client device transmitted a message at a time corresponding to a timestamp of the incoming communication (column 14, lines 4-18).
For claim 18, Altberg disclose a device identifier for the second device, a timestamp associated with the incoming communication (column 53, lines 19-39), or at least some of a payload of the incoming communication (column 8, lines 46-52) . However, Altberg disclose all the subject matter of the claimed invention with the exemption of the  request includes a hash generated based on one or more of the device identifier received in the incoming communication as recited in claim 18.
Famechon from the same or analogous art teaches the request includes a hash generated based on one or more of the device identifier received in the incoming communication (Paragraph [0108], lines 1-4) and (Paragraph [0173], lines 1-6), (Paragraph [0108], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use request includes a hash generated based on one or more of the device identifier received in the incoming communication as taught by Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg.   
The request includes a hash generated based on one or more of the device identifier received in the incoming communication can be modify/implemented by combining the request includes a hash generated based on one or more of the device identifier received in the incoming communication with the device. This process is implemented as a hardware solution or as firmware solutions of Famechon into the method and apparatus to track information via passing information during telephonic call process of Altberg. As disclosed in Famechon, the motivation for the combination would be to use the request that includes a hash generated based on one or more of the device identifier received in the incoming communication that will help the device to communicate more efficiently and reliable. 
For claim 19, Altberg discloses the non-transitory computer-readable medium, wherein the communication provider performs the verifying based on matching of the hash to an additional hash, the additional has generated based on one or more of a device identifier of the first client device, a device identifier for the second device, a timestamp associated a message sent by the first client device or at least some of a payload of the message sent by the first client device (column 14, lines 66-67)-(column 15, lines 1-29 considering the at least some of a payload of the message sent by the first client device).
For claim 20, Altberg discloses the non-transitory computer-readable medium, further comprising, based on the response from the communication provider indicating the verifying, further causing presentation of a visual indicator of the verifying on the second client (column 41, lines 13-27). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20210249003-A1
Kraker; Peter
US-20170070484-A1
KRUSE; Jason
US-20160239192-A1
CHIU; Hung-Che
US-20190362293-A1
Miao; Di
US-20180330348-A1
Uhr; Joon Sun
US-20220150228-A1
SPEAK; Graeme
US-7031945-B1
Donner; lrah H.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642